


Exhibit 10.18

 

UTSTARCOM, INC.

 

2006 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan (the “Plan”) will have the same defined meanings in this Notice of Grant of
Restricted Stock Units (the “Notice of Grant”).

 

Participant:

 

Address:

 

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan, this Notice of Grant and the Restricted
Stock Unit Agreement attached hereto as Exhibit A (together, the “Award
Agreement”) as follows:

 

Grant Number

 

Date of Grant

 

Vesting Commencement Date

 

Total Number of Restricted Stock Units

 

Vesting Schedule:

 

The Restricted Stock Units will vest as follows:

 

[Insert Vesting Schedule Here]

 

In the event Participant ceases to be a Service Provider for any or no reason
before Participant vests in the Restricted Stock Unit, the Restricted Stock Unit
and Participant’s right to acquire any Shares hereunder will immediately
terminate.

 

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Award is granted under and
governed by the terms and conditions of this Award Agreement and the Plan, which
is made a part of this document.

 

PARTICIPANT

 

UTSTARCOM, INC.

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant.  The Company hereby grants to
Participant under the Plan an Award of Restricted Stock Units, subject to all of
the terms and conditions in this Award Agreement and the Plan, which is
incorporated herein by reference.  Subject to Section 19(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Award Agreement, the terms and conditions of the Plan
will prevail.

 

2.                                       Company’s Obligation to Pay.  Each
Restricted Stock Unit represents the right to receive a Share on the date it
vests.  Unless and until the Restricted Stock Units will have vested in the
manner set forth in Section 3, Participant will have no right to payment of any
such Restricted Stock Units.  Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Unit will represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.

 

3.                                       Vesting Schedule.  Subject to
Section 5, the Restricted Stock Units awarded by this Award Agreement will vest
in Participant according to the vesting schedule set forth on the attached
Notice of Grant, subject to Participant continuing to be a Service Provider
through each such date.

 

4.                                       Payment after Vesting.

 

(a)                                  General Rule.  Subject to Section 7, any
Restricted Stock Units that vest will be paid to Participant (or in the event of
Participant’s death, to his or her properly designated beneficiary or estate) in
whole Shares.  Subject to the provisions of Section 4(b), such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period ending no later than the later of
(i) the end of the calendar year that includes the vesting date or (ii) the
fifteenth (15th) day of the third (3rd) month following the vesting date.  In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of payment of any Restricted Stock Units payable under this Award
Agreement.

 

(b)                                 Acceleration.

 

(i)            Discretionary Acceleration.  Notwithstanding anything in the
Plan, this Award Agreement, or any other plan or agreement to the contrary, if
the Administrator, in its discretion, accelerates the vesting of the balance, or
some lesser portion of the balance, of the unvested Restricted Stock Units, such
Restricted Stock Units will be considered as having vested as of the date
specified by the Administrator.  Subject to the provisions of this Section 4,
Section 5, and Section 7, the payment of such accelerated portion of the
Restricted Stock Units shall be made as soon as practicable after the new
vesting date, but, except as provided in this Award Agreement, in no event later
than the later of (i) the end of the calendar year that includes the vesting
date or (ii) the fifteenth (15th) day of the third (3rd) month following the
applicable vesting date; provided, however, if the Award is “deferred
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the final Treasury Regulations and any official guidance
promulgated thereunder (“Section 409A”), the payment of such accelerated portion
of the Restricted Stock Units nevertheless shall be made at the same time or
times as if such Restricted Stock Units had vested in accordance with the
vesting

 

2

--------------------------------------------------------------------------------


 

schedule set forth in the Notice of Grant as if the acceleration had not been
applied, including any necessary application of Section 4(b)(ii) (whether or not
Participant remains employed by the Company or a Parent or Subsidiary of the
Company as of such date(s)), unless an earlier payment date, in the judgment of
the Administrator, would not cause Participant to incur an additional tax under
Section 409A, in which case, payment of such accelerated Restricted Stock Units
shall be made no later than the fifteenth (15th) day of the third (3rd) month
(and in all cases within ninety (90) days) following the earliest permissible
payment date that would not cause Participant to incur an additional tax under
Section 409A (subject to Section 4(b)(ii)).  Notwithstanding the foregoing, any
delay in payment pursuant to this Section 4(b)(i) will cease upon Participant’s
death and such payment will be made as soon as practicable after the date of
Participant’s death (and in all cases within ninety (90) days following such
death).

 

(ii)           Separation from Service.  Notwithstanding anything in the Plan,
this Award Agreement, or any other plan or agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units is accelerated in connection with Participant’s termination as a
Service Provider, such accelerated Restricted Stock Units will not be payable by
virtue of such acceleration until and unless Participant has a “separation from
service” within the meaning of Section 409A.  Until Participant has a
“separation from service,” the payment of such accelerated portion of the Award
will be made at the same time or times as if such Award had vested in accordance
with the vesting schedule set forth in the Notice of Grant as if the
acceleration had not been applied.  Further, and notwithstanding anything in the
Plan or this Award Agreement to the contrary, if any such accelerated Restricted
Stock Units would otherwise become payable upon a “separation from service”
within the meaning of Section 409A, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such “separation
from service” (other than due to Participant’s death) and (y) the payment of
such accelerated Restricted Stock Units will result in the imposition of
additional tax under Section 409A if paid to Participant on or within the six
(6) month period following Participant’s “separation from service,” then, to the
extent necessary to avoid the imposition of such additional taxation, the
payment of such accelerated Restricted Stock Units otherwise payable to
Participant during such six (6) month period will accrue and will not be made
until the date six (6) months and one (1) day following the date of
Participant’s “separation from service,” unless Participant dies following his
or her termination as a Service Provider, in which case, the Restricted Stock
Units will be paid in Shares to Participant’s estate as soon as practicable
following his or her death (and in all cases within ninety (90) days of
Participant’s death).

 

(iii)          Change in Control.  Notwithstanding anything in the Plan, this
Award Agreement, or any other plan or agreement to the contrary, if the vesting
of all or a portion of the Restricted Stock Units accelerates (i) pursuant to
Section 14(c) of the Plan in the event of a Change in Control that is not a
“change in control” within the meaning of Section 409A or (ii) pursuant to any
other plan, agreement, resolutions or arrangement that provides for acceleration
in the event of a change in control that is not a “change in control” within the
meaning of Section 409A, then the payment of such accelerated portion of the
Restricted Stock Units will be made in accordance with the timing of payment
rules that apply to discretionary accelerations under Section 4(b)(i) of this
Award Agreement.  If the vesting of all or a portion of the Restricted Stock
Units accelerates in the event of a Change in Control that is a “change in
control” within the meaning of Section 409A, then the payment of such
accelerated Restricted Stock Units shall be paid no later than the date that is
the fifteenth (15th) day of the third (3rd)

 

3

--------------------------------------------------------------------------------


 

month (and in all cases within ninety (90) days) following the vesting date.

 

(c)           Section 409A.  It is the intent of this Award Agreement to comply
with the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Award Agreement or Shares issuable thereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply.  Each payment and benefit payable under
this Award Agreement is intended to constitute separate payments for purposes of
Treasury Regulation Section 1.409A-2(b)(2).

 

5.                                       Forfeiture upon Termination of Status
as a Service Provider.  Notwithstanding any contrary provision of this Award
Agreement, if Participant ceases to be a Service Provider for any or no reason,
the then-unvested Restricted Stock Units awarded by this Award Agreement will
thereupon be forfeited at no cost to the Company and Participant will have no
further rights thereunder.

 

6.                                       Death of Participant.  Any distribution
or delivery to be made to Participant under this Award Agreement will, if
Participant is then deceased, be made to Participant’s designated beneficiary,
or if no beneficiary survives Participant, the administrator or executor of
Participant’s estate.  Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.

 

7.                                       Withholding of Taxes.  Notwithstanding
any contrary provision of this Award Agreement, no certificate representing the
Shares will be issued to Participant, unless and until satisfactory arrangements
(as determined by the Administrator) will have been made by Participant with
respect to the payment of income, employment and other taxes which the Company
determines must be withheld with respect to such Shares so issuable.  The
Administrator, in its sole discretion and pursuant to such procedures as it may
specify from time to time, may permit Participant to satisfy such tax
withholding obligation, in whole or in part (without limitation) by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable Shares
having a Fair Market Value equal to the minimum amount required to be withheld,
(c) delivering to the Company already vested and owned Shares having a Fair
Market Value equal to the amount required to be withheld, or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant through
such means as the Company may determine in its sole discretion (whether through
a broker or otherwise) equal to the amount required to be withheld.  To the
extent determined appropriate by the Company in its discretion, it shall have
the right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant.  If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Sections 3 or
4, Participant will permanently forfeit such Restricted Stock Units and any
right to receive Shares thereunder and the Restricted Stock Units will be
returned to the Company at no cost to the Company.

 

9.                                       Rights as Stockholder.  Neither
Participant nor any person claiming under or through Participant will have any
of the rights or privileges of a stockholder of the Company in respect of any
Shares deliverable hereunder, unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant.  After such
issuance, recordation and delivery, Participant

 

4

--------------------------------------------------------------------------------


 

will have all the rights of a stockholder of the Company with respect to voting
such Shares and receipt of dividends and distributions on such Shares.

 

10.                                 No Guarantee of Continued Service. 
PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF THE RESTRICTED STOCK
UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

11.                                 Address for Notices.  Any notice to be given
to the Company under the terms of this Award Agreement will be addressed to the
Company at UTStarcom, Inc., 1275 Harbor Bay Parkway, Suite 100, Alameda,
California 94502, or at such other address as the Company may hereafter
designate in writing.

 

12.                                 Grant is Not Transferable.  Except to the
limited extent provided in Section 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

13.                                 Binding Agreement.  Subject to the
limitation on the transferability of this grant contained herein, this Award
Agreement will be binding upon and inure to the benefit of the heirs, legatees,
legal representatives, successors and assigns of the parties hereto.

 

14.                                 Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.

 

5

--------------------------------------------------------------------------------


 

15.                                 Plan Governs.  This Award Agreement is
subject to all terms and provisions of the Plan.  In the event of a conflict
between one or more provisions of this Award Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern.  Capitalized
terms used and not defined in this Award Agreement will have the meaning set
forth in the Plan.

 

16.                                 Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Award Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules (including,
but not limited to, the determination of whether or not any Restricted Stock
Units have vested).  All actions taken and all interpretations and
determinations made by the Administrator in good faith will be final and binding
upon Participant, the Company and all other interested persons.  No member of
the Administrator will be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Award
Agreement.

 

17.                                 Electronic Delivery.  The Company may, in
its sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means.  Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

 

18.                                 Captions.  Captions provided herein are for
convenience only and are not to serve as a basis for interpretation or
construction of this Award Agreement.

 

19.                                 Agreement Severable.  In the event that any
provision in this Award Agreement will be held invalid or unenforceable, such
provision will be severable from, and such invalidity or unenforceability will
not be construed to have any effect on, the remaining provisions of this Award
Agreement.

 

20.                                 Modifications to the Agreement.  This Award
Agreement constitutes the entire understanding of the parties on the subjects
covered.  Participant expressly warrants that he or she is not accepting this
Award Agreement in reliance on any promises, representations, or inducements
other than those contained herein.  Modifications to this Award Agreement or the
Plan can be made only in an express written contract executed by a duly
authorized officer of the Company.  Notwithstanding anything to the contrary in
the Plan or this Award Agreement, the Company reserves the right to revise this
Award Agreement as it deems necessary or advisable, in its sole discretion and
without the consent of Participant, to comply with Section 409A or to otherwise
avoid imposition of any additional tax or income recognition under Section 409A
in connection to this Award of Restricted Stock Units.

 

21.                                 Amendment, Suspension or Termination of the
Plan.  By accepting this Award, Participant expressly warrants that he or she
has received an Award of Restricted Stock Units under the Plan, and has
received, read and understood a description of the Plan.  Participant
understands that the Plan is discretionary in nature and may be amended,
suspended or terminated by the Company at any time.

 

22.                                 Governing Law.  This Award Agreement shall
be governed by the laws of the

 

6

--------------------------------------------------------------------------------


 

State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Award of
Restricted Stock Units or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Alameda County, California, or
the federal courts for the United States for the Northern District of
California, and no other courts, where this Award of Restricted Stock Units is
made and/or to be performed.

 

7

--------------------------------------------------------------------------------
